Citation Nr: 9927346	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

1.  Whether the loan guaranty indebtedness is valid.  

2.  Entitlement to waiver of recovery of the loan guaranty 
indebtedness.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 decision of the RO Committee on Waivers 
and Compromises (Committee) which determined that waiver of 
recovery of loan guaranty indebtedness was barred.  

In May 1999, a hearing was held at the RO before this Member 
of the Board.  



REMAND

In May 1989, the veteran obtained a loan guaranteed by VA for 
the purchase of a home in the State of California.  In 
December 1990, the subject property was transferred to Harold 
Kotkin.  In May 1991, the property was transferred to Steve 
and Mavis Kerper.  Finally, in April 1992, the property was 
transferred to Kenneth J. and Colleen K. Ashton.  The veteran 
never obtained a release of liability.  The purchaser of the 
home did not maintain the mortgage payments, and the loan was 
foreclosed by the lender, creating a loan guaranty 
indebtedness of $25,257.25, plus interest.  

The veteran contends, in essence, that the loan guaranty 
indebtedness is invalid because of a failure on the part of 
VA and the note holder to provide him adequate notice of the 
transferee's default and the subsequent foreclosure.  Indeed, 
notice was sent to the veteran at the address of the subject 
property.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in Schaper v. Derwinski, 1 Vet. App. 430 (1991), 
decided that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  The 
Board finds that the appellant's dispute as to whether he 
remains legally obligated to VA for the loan indebtedness is 
a specific challenge to the validity of the creation of the 
debt.  With respect to that question, the instant case offers 
two distinct avenues of review:  (1) Whether the loan 
guaranty indebtedness is valid and enforceable against the 
appellant under the legal theory of indemnity, and then, (2) 
whether the loan guaranty indebtedness is valid and 
enforceable against the appellant under the legal theory of 
subrogation.  The VA may seek reimbursement from an 
appellant-obligor under either theory.  Stone v. Derwinski, 2 
Vet. App. 56 (1992); 38 C.F.R. § 36.4323 (1993).  

Regarding the question of whether VA's attempt to notify the 
veteran was adequate, the Board notes that VA's Office of 
General Counsel issued a precedent opinion addressing the 
question of notice.  See O.G.C. Prec. Op. 15-94 (June 23, 
1994).  

Under the aforementioned circumstances, it is necessary that 
the case be remanded to the originating agency for the 
following actions:

1.  The RO should take appropriate steps 
to contact the appellant and ask that he 
furnish any information or documentation 
which he may have concerning the issues 
on appeal.  

2.  After accomplishing the foregoing, 
the case should be referred to the 
District Counsel for an opinion and 
detailed explanation as to whether VA has 
an enforceable claim against the 
appellant to collect the debt, under 
either indemnity or subrogation under 
applicable provisions of the United 
States Code, the Code of Federal 
Regulations and other Federal and/or 
State laws as they relate to the 
assumption of liability for the repayment 
of the balance of a mortgage loan in 
general, and a VA guaranteed loan 
specifically.  The attention of the 
District Counsel is invited to the VA 
Office of General Counsel Precedent 
Opinion 15-94 and Schaper v. Derwinski, 
and the authorities cited therein.  The 
District Counsel should specifically 
address the question of whether the 
veteran was divested of interest in the 
subject property following his divorce 
proceedings.  If it should be found that 
the VA's right to recovery is based 
solely on subrogation to any rights of 
the lender to recovery in a post-
foreclosure action to collect the 
deficiency, the opinion should include 
consideration of any applicable statute 
of limitations.  

3.  If the veteran's loan guaranty 
indebtedness is found to be legally 
enforceable, he should be asked to 
complete a current VA financial status 
report.  The RO should also request from 
the veteran complete copies of his 
Federal income tax returns for 1997 and 
1998, complete copies of all installment 
contract and credit card invoices 
received within the prior two month 
period along with the financial status 
report.  

4.  Then, the RO should review the issues 
on appeal.  Due consideration should be 
given to all pertinent laws, regulations, 
case law and General Counsel opinions.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  












